Beck, J.
This case is here for trial de novo. The abstract fails to allege, or show, that it is an abstract of all the evidence. The certificates of the judge and reporter are printed in the abstract, showing that all the evidence is contained in the report of the short-hand reporter. This it has been often held is not sufficient. As the case is triable de novo, and the abstract upon which it is submitted to us fails to show that it is an abstract of all the evidence, it cannot be reviewed upon this appeal. The decree of the district court must be
Affirmed.